Order entered March 5, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01207-CV

     LORENA GOMEZ DE GONZALEZ BARRERA A/K/A LORENA
          TASSINARI GONZALEZ BARRERA, Appellant

                                         V.

EDUARDO LIVAS-CANTU, JUAN ANTONIO QUIROGA-GARCIA, JUAN
 GONZALEZ MORENO, GRUPO FINANCIERO BANORTE SAB DE CV,
  DOING BUSINESS AS INTER NATIONAL BANK IN THE STATE OF
                      TEXAS, Appellees

                    On Appeal from the Probate Court No. 1
                             Dallas County, Texas
                     Trial Court Cause No. PR-15-02808-1

                                        ORDER

      Before the Court is appellant’s March 2, 2020 motion for a twenty-one-day

extension of time to file her brief. We GRANT the motion. Appellant’s brief shall

be filed by March 23, 2020. We caution appellant that further requests for

extension of time will be disfavored.
/s/   ERIN A. NOWELL
      JUSTICE